Citation Nr: 0711804	
Decision Date: 04/23/07    Archive Date: 05/01/07

DOCKET NO.  05-19 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for residuals of a head 
injury.

2.  Entitlement to service connection for residuals of an 
insect bite on the right arm.

3.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.

4.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
speech disorder.

5.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
headaches.

6.  Entitlement to service connection for a speech disorder 
and headaches, as secondary to a psychiatric disorder.

7.  Entitlement to service connection for a low back 
disorder.



REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1967 to January 
1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon, that denied the above claims.

Claims for service connection for speech impediment, 
headaches, and a psychiatric disorder were denied by the RO 
in July 1982.  Although the RO apparently reopened these 
claims in March 2003, the Board must independently consider 
the question of whether new and material evidence has been 
received because it goes to the Board's jurisdiction to reach 
the underlying claims and adjudicate the claims de novo.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett 
v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 1996).  

The veteran was denied service connection for post-traumatic 
stress disorder (PTSD) in March 2002.  He was notified of 
this decision by letter dated March 26, 2002.  He submitted a 
notice of disagreement in April 2002, and the RO issued a 
statement of the case on February 11, 2003.  The veteran did 
not submit a substantive appeal.  Accordingly, the issue of 
service connection for PTSD is not on appeal.  

In September 2005, the veteran was afforded a personal 
hearing before the undersigned.  A transcript of the hearing 
is of record.  


FINDINGS OF FACT

1.  There is no competent evidence of record showing that the 
veteran currently suffers from residuals of a head injury.

2.  There is no competent evidence of record showing that the 
veteran currently suffers from an insect bite on the right 
arm.

3.  In July 1982, the RO denied entitlement to service 
connection for headaches, a psychiatric disorder, and speech 
impediment.  The veteran did not appeal.

4.  Evidence received since the July 1982 decision denying 
entitlement to service connection for headaches, a 
psychiatric disorder, and speech impediment is cumulative and 
does not raise a reasonable possibility of substantiating the 
claims.

5.  The veteran is not service connected for a psychiatric 
disorder.

6.  A low back disorder did not have its onset during active 
service or result from disease or injury in service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
residuals of a head injury have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

2.  The criteria for entitlement to service connection for an 
insect bite on the right arm have not been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).

3.  The July 1982 decision denying entitlement to service 
connection for headaches, a psychiatric disorder, and speech 
impediment is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2006); 38 C.F.R. § 20.1103 (2006).

4.  New and material evidence has not been received since the 
RO's July 1982 decision denying entitlement to service 
connection for headaches, a psychiatric disorder, and speech 
impediment; the claims for service connection are not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

5.  The criteria for service connection for a speech disorder 
and headaches, as secondary to a psychiatric disorder, have 
not been met.  38 C.F.R. 3.310 (2006).

6.  The criteria for entitlement to service connection for a 
low back disorder have not been met.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2006).  In this case, VA's duties have been fulfilled to the 
extent possible.  

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to provide, and 
(3) that the claimant is expected to provide.  In what can be 
considered a fourth element of the requisite notice, VA must 
"also request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim."  38 
C.F.R. § 3.159(b)(1) (2006); see 38 U.S.C.A. § 5103A(g) (West 
2002).  

Additionally, in Kent v. Nicholson, 20 Vet.App. 1, 10 (2006), 
the Court held that VA must notify a claimant of the evidence 
and information that is necessary to reopen the claim and VA 
must notify the claimant of the evidence and information that 
is necessary to establish entitlement to the underlying claim 
for the benefit sought by the claimant.  The VCAA requires, 
in the context of a claim to reopen, the Secretary to look at 
the bases for the denial in the prior decision and to respond 
with a notice letter that describes what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  

In the present case, the veteran has been notified of the 
evidence and information necessary to reopen the previously 
denied claims and to establish entitlement to service 
connection in a November 2002 letter.  Further, the veteran 
has actual knowledge of the basis for the denial of his prior 
claims for service connection for headaches, a speech 
impediment, and a psychiatric disorder, as he stated in his 
June 2002 petition to reopen that his claims were previously 
denied because he failed to report for a VA medical 
examination.  

In the November 2002 letter, the veteran was also advised of 
his and VA's respective duties and asked to submit 
information and/or evidence pertaining to the claim (which 
would include that in his possession) to the RO.  The timing 
and content of this letter complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the VCAA notice to the veteran did not 
include the type of evidence necessary to establish a 
disability rating or effective date for the disabilities on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board has denied the veteran's claims, any 
questions as to the appropriate disability ratings or 
effective dates to be assigned are rendered moot.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2006).  All identified, pertinent evidence, including the 
veteran's service medical records and post-service treatment 
records, has been obtained and associated with the claims 
file.  There is no indication of any relevant records that 
the RO failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2006).  The veteran underwent VA 
examinations in December 2001, September 2002, and October 
2002.  A medical opinion is not required for the claims for 
service connection for residuals of a head injury and an 
insect bite on the right arm, as no current disabilities are 
shown.  A medical opinion is also not required for the claim 
for service connection for a low back disorder as the 
evidentiary record does not show that the veteran's current 
low back disorder is associated with an established event, 
injury, or disease in service or otherwise associated with 
military service.  See id.; see also Wells v. Principi, 326 
F.3d 1381 (Fed. Cir. 2003); Charles v. Principi, 16 Vet. App. 
370 (2002).  Further, concerning the claims for service 
connection for headaches, a speech impediment, and a 
psychiatric disorder, an examination is not necessary if no 
new and material evidence is received.  38 C.F.R. § 
3.159(c)(4)(iii) (stating that paragraph (c)(4) applies to a 
claim to reopen a finally adjudicated claim only if new and 
material evidence is presented or secured).  The duty to 
notify and assist having been met by the RO to the extent 
possible, the Board turns to the analysis of the veteran's 
claims on the merits.


II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

The U.S. Court of Appeals for Veterans Claims (CAVC) has held 
that in order to prevail on the issue of service connection 
on the merits, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and a psychosis is 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred or aggravated in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  Only such conditions as are recorded 
in examination reports are to be considered as noted.  38 
U.S.C.A. § 1111. 

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  

Service medical records show that on examination for entrance 
onto active duty in August 1967, the veteran gave a history 
of nervous trouble and stuttering or stammering.  He denied a 
history of headaches.  Under the physician's summary and 
elaboration of all pertinent data, he noted "stutters - 
mild."  Psychiatric and neurological evaluation was normal.  

In June and December 1970, the veteran was treated for an 
insect bite on his right arm.  He complained of headaches in 
June 1971.  Examination revealed exudative tonsils.  In 
August 1971, the veteran complained of blurred vision.  The 
impression was hysterical reaction.  The veteran hit his head 
in October 1971.  There were normal skull series in August 
and October 1971.  The veteran again complained of headaches 
in November 1971 and was diagnosed as having rhinitis.  

In December 1972, the veteran complained of low back pain 
following heavy lifting.  In January 1974, it was noted that 
the veteran was stuttering excessively due to nervousness.  
It was also noted that he had bad dreams and sleeping 
problems.  He was described as hysterical.  The veteran hit 
his head on a door in December 1974.  There was a 1/2 inch 
laceration over his right eye.  

In October 1975, the veteran was hit over the head and 
knocked out.  He was neurologically intact.  He was described 
as alert and oriented with a slight headache.  An internal 
head injury was not found.  A treatment note dated in October 
1975 also showed that the veteran complained that he was 
nervous.  

In August 1976, the veteran was treated for lower back pain 
that began following a hit and run accident and was diagnosed 
as having lumbar spinal strain.  An x-ray revealed no 
significant abnormalities.  

In a medical history dated in December 1976, the veteran 
denied severe or frequent headaches.  On separation 
examination in December 1976, clinical evaluation of the head 
and spine was normal.  Psychiatric and neurological 
evaluation was also normal.

In January 1982, the veteran claimed service connection for a 
speech impediment, headaches, and a psychiatric disorder, 
including as a result of exposure to Agent Orange.  He stated 
that he was scheduled for treatment of his speech impediment 
on January 5, 1982 at the Portland VA hospital.  Records from 
this evaluation showed that the veteran reported that his 
stuttering developed during service.  He also stated that he 
had a nervous breakdown during service.  The examiner noted 
that the veteran stuttered rather severely.

By letters dated March 19 and 24, 1982, the veteran was asked 
to provide information and evidence in support of his claims.  
He did not respond.  He was scheduled for VA examination and 
failed to report.  The RO wrote to the veteran on July 20, 
1982, and notified him that his claim for disability benefits 
was disallowed because he failed to report for examination.  
He was notified of his appellate rights.  The veteran did not 
appeal, and the July 1982 RO decision is final.  38 U.S.C.A. 
§ 7105 (West 2002 & Supp. 2006); 38 C.F.R. § 20.1103 (2006).  
The veteran sought to reopen his claims in June 2002.

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2006).

The evidence received subsequent to the July 1982 RO decision 
is presumed credible for the purposes of reopening the 
veteran's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).

Evidence received since July 1982 includes statements and 
testimony from the veteran; copies of service medical 
records; and VA examination reports dated in December 2001, 
September 2002, and October 2002. 

On VA general medical examination in December 2001, the 
veteran was diagnosed as having a speech defect.  He also 
gave a history of a back injury in 1990.  The examiner 
diagnosed the veteran as having chronic lumbar spine pain and 
spinal stenosis by history and opined that the veteran's back 
pain was probably secondary to his spinal stenosis.  On VA 
psychiatric examination in September 2002 (with an October 
2002 addendum), the veteran was diagnosed as having PTSD.  
During a September 2002 VA examination, the veteran's low 
back pain was found to be related to spinal stenosis.  On VA 
neurological examination in October 2002, the veteran 
reported having headaches and a speech impediment since 
childhood.  He also stated that he fell from a pole during 
service and was knocked out.  The impression was speech 
impediment and vascular headaches, onset in childhood.

The Board finds that new and material evidence has not been 
received to reopen the claim for service connection for 
headaches, a psychiatric disorder, or a speech impediment.  
The veteran's contentions that these disabilities are somehow 
related to his active service are not new.  His statements 
are essentially a repetition of his previous assertions that 
were before the RO in 1982, and are basically cumulative and 
not new.  See Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence). Moreover, the lay statements concerning the onset 
of any such conditions are not competent.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The copies of the service medical records submitted by the 
veteran were of record at the time of the July 1982 RO 
decision and are therefore not new.  

None of the new medical records show that the veteran suffers 
from a psychiatric disorder (other than PTSD).  Further, the 
new medical records showing diagnoses of a speech impediment 
and headaches do not indicate that these disabilities had 
their onset during service, are related to any in-service 
disease or injury, or, assuming that they pre-existed 
service, that they were aggravated by service.  Accordingly, 
the Board finds that these records are not material, as they 
do not raise a reasonable possibility of substantiating the 
claims.

Medical records that do not mention headaches, a psychiatric 
disorder, or a speech impediment, even if new, are not 
material.  The fact that the veteran is presently or was 
impaired due to other medical problems is not a matter in 
dispute.

Accordingly, the Board finds that the evidence received 
subsequent to July 1982 is not new and material and does not 
serve to reopen the veteran's claims for service connection 
for headaches, a psychiatric disorder, or a speech 
impediment.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2006).

The claim for service connection for headaches and a speech 
impediment as secondary to a psychiatric disorder must be 
denied as a matter of law.  Since the veteran is not service 
connected for a psychiatric disorder, there is no basis to 
establish secondary service connection.  See 38 C.F.R. 
§ 3.310 (2006); Sabonis v. Brown, 6 Vet. App. 426, 429-30 
(1994) (in the absence of legal merit, the appeal must be 
denied based on a lack of entitlement under the law); see 
also 38 C.F.R. § 3.159(d).  

Concerning the claims for service connection for residuals of 
a head injury and an insect bite of the right arm, the record 
does not contain diagnoses of any residuals of the veteran's 
in-service head injuries or insect bite.  In the absence of 
any competent evidence of residuals of a head injury or an 
insect bite, the Board must conclude the veteran does not 
currently suffer from that disability.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the 
Court's interpretation of sections 1110 and 1131 of the 
statute as requiring the existence of a present disability 
for VA compensation purposes cannot be considered arbitrary 
and therefore the decision based on that interpretation must 
be affirmed); see also Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  
Neither the Board nor the veteran is competent to supplement 
the record with unsubstantiated medical conclusions.  Colvin 
v. Derwinski, 1 Vet. App. 171, 175 (1991); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Concerning the claim for service connection for a low back 
disorder, the Board finds that the preponderance of the 
evidence is against the claim.  Although there are documented 
complaints of low back pain and an injury to the lumbar spine 
in service, there is no competent medical evidence of record 
showing that the veteran's current low back disability had 
its onset during active service or is related to any in-
service disease or injury.  There is no medical evidence of 
record showing that he suffered from any problems or pain 
with his low back following service until 2001.  In rendering 
a determination on the merits of claim, the lack of evidence 
of treatment may bear on the credibility of the evidence of 
continuity.  Savage v. Gober, 10 Vet. App. 488, 496 (1997).  
The long time lapse between service and any documented 
evidence of treatment preponderates against a finding that 
the veteran's current low back disorder is related to 
service.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  The record does not contain a competent opinion 
linking the veteran's current low back disorder, including 
spinal stenosis, to service, and the medical evidence of 
record does not otherwise demonstrate that it is related to 
service.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance of the evidence is 
against the veteran's claims for service connection for a low 
back disorder, residuals of a head 


injury, and an insect bite of the right arm and they must be 
denied.


ORDER

Service connection for residuals of a head injury is denied.

Service connection for residuals of an insect bite on the 
right arm.

New and material evidence not having been received, service 
connection for a psychiatric disorder is denied.

New and material evidence not having been received, service 
connection for headaches is denied.

New and material evidence not having been received, service 
connection for a speech impediment is denied.

Service connection for headaches and a speech disorder as 
secondary to a psychiatric disorder is denied.

Service connection for a low back disorder is denied.



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


